DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 17 February 2021 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because the title of the figure is Fig. 1. When there is only one figure, the Figure must not be numbered, the abbreviation “Fig.” must not be used, and the figure instead should just be titled “Figure” See MPEP CFR 1.84(u)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Specification
The disclosure is objected to because of the following informalities: As above, the title of the figure should be Figure. Thus, in the specification in paragraphs [0010] and [0036], the term “Fig. 1” should be replaced with “Figure” as in the amended drawing.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  
With regard to claim 8, the claim recites the formula “AxZnyCez”, where x, y, and z are numbers representing mass ratios. For clarity to distinguish between the letters representing elements and the letters representing numbers, the Examiner suggests that the x y and z should be subscripts, such that the formula would look like the following: “AxZnyCez”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suchanek et al. (US 8,975,424).
With regard to claim 1, Suchanek teaches a catalyst comprising zinc (column 1, lines 7-8) and a rare earth metal which is cerium (column 8, lines 63 and 67).
The preamble phrase “for synthesizing a conjugated diene from a raw material comprising an alcohol” is considered to be intended use for the catalyst which does not result in a structure difference to the catalyst composition, and thus does not add patentable weight to the composition claim. See MPEP 2111.02(II).
	With regard to claims 2 and 3, Suchanek teaches that the catalyst further comprises a transitional metal in addition to zinc which is hafnium (column 8, lines 39 and 49).
With regard to claims 4-6, the claims do not further limit the catalyst composition, as they are directed to further limiting the intended use in the preamble, and thus the limitations of claims 4-6 do not hold any patentable weight.
	With regard to claim 7, Suchanek teaches that the catalyst further comprises a carrier (column 2, line 50).
With regard to claims 8 and 9, Suchanek teaches that the zinc is included in an amount of 100 to 1000 ppm of the total catalyst (column 2, line 48) and that the hafnium and cerium are each included in an amount of 0.1 to 10 micromoles per gram of the total catalyst (column 9, lines 1-3). 0.1 to 10 micromoles hafnium is 17.849 to 1784.9 ppm hafnium, and 0.1 to 10 micromoles cerium is 14.0116 to 1401.16 ppm cerium. Thus, the ratios of HfxZnyCez include x in the range of 0.85 to 1.78, y in the range of 1 to 5, and z in the range of 0.7 to 1.4, all of which are within the ranges of x of 0 to 10, y of 0.1 to 5, and z of 0.5 to 20 of instant claim 8 and x of 0.5 to 10, y of 0.1 to 5, and z of 0.5 to 20 of instant claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        /PHILIP Y LOUIE/Primary Examiner, Art Unit 1772